Citation Nr: 1730506	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-27 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for right knee instability, rated noncompensable prior to November 2013 and 10 percent disabling thereafter.

2.  Entitlement to an increased initial rating of right knee meniscal tear and arthritis with residual surgical scars, rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Robert Gillikin, Attorney 


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty as a military policeman and corrections officer in the United States Army from February 1987 to October 1994, October 2001 to September 2002, January 2003 to July 2004, and March 2006 to September 2010.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) that reinstated a 10 percent rating for residuals of a right knee arthroscopy with medial meniscal repair, effective September 21, 2010 following a period of active duty.

In October 2016, the RO assigned an additional rating of 10 percent for right knee ligament instability, effective November 27, 2013.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary in this matter.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

During the pendency of the appeal and following the most recent VA examination, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

Here, on review, the VA examinations in October 2010, September 2012, and November 2015 did not meet the requirements of 38 C.F.R. § 4.59 and Correia.  The examiners did not provide the results of range of motion testing for pain on both active and passive motion in weight-bearing and nonweight-bearing.  As such, the VA examinations are inadequate in this respect and the Board must remand the claim for a new examination to determine the current severity of the right knee disabilities.

VA outpatient treatment records in September 2016 also indicate that the Veteran was a candidate for a total right knee replacement that had been rescheduled.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additional VA treatment records since that date may show the performance of the surgery and a change in the status of the disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding pertinent VA treatment records since September 2016 and associate any records received with the electronic claims file.

2.  Schedule the Veteran for a VA examination for the right knee.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Please emphasize to the VA examiner that weight-bearing, and nonweight-bearing, passive and active range of motion testing must be performed for the Veteran's right knee, including the results following repetitive motion testing and whether there is any functional loss (please describe), and for the opposite joint. 

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.

If flare-ups are noted, the examiner should likewise be asked to note any additional functional limitation resulting from flare-ups, including in terms of any additional degrees of limitation of motion (to the extent feasible).  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.   Readjudicate the claims in light of all the evidence and appropriate diagnostic codes.  If the benefits sought remain denied, the AOJ should provide the Veteran and his representative a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

